Citation Nr: 1714372	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  08-30 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 70 percent for a psychiatric disability.   


REPRESENTATION

Appellant represented by:	[redacted]


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from August 1989 to March 1993.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in February 2011, when it was remanded for additional development.  Additional evidence was associated with the record after the August 2016 supplemental statement of the case was issued by the RO, notably a September 2016 Disability Benefits Questionnaire.  However, there is no need for the RO to consider this evidence; the Veteran indicated waiver of RO consideration of any subsequently submitted evidence in July 2014.  

A hearing before the undersigned Veterans Law Judge was held at the RO in August 2009 (i.e. a video hearing).  The hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  The Veteran has PTSD as a result of his service.

2.  The social and industrial impairment from the Veteran's psychiatric disability has more nearly approximated deficiencies in most areas than total impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§3.303, 3.304 (2016).  

2.  The criteria for rating in excess of 70 percent for psychiatric disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400-9411 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Veteran was afforded a VA examination to determine the degree of severity of his psychiatric disability in July 2016, and the record includes a DBQ dated in October 2016.  The Board finds the examination and DBQ records, in conjunction with the VA treatment records that date up to May 2016, provide an accurate depiction of the impairment associated with the psychiatric disability.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal. 

Service Connection

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  Effective July 13, 2010, the criteria for verifying in-service stressors were amended.  The amendment states that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Upon consideration of the evidence, the Board finds service connection is warranted for PTSD.  The record documents that the Veteran served on board the USS Halsey, during which time the vessel was involved in hostile engagements, and the Board finds the Veteran was exposed to a situation of potential danger and fear.  The record also documents a September 2016 diagnosis of PTSD by a private psychologist based on the Veteran's service.  Specifically, the psychologist determined the Veteran met criteria A1, A2, B1, B2, B3, B4, B5, C1, C2, C4, C5, C6, C7, D1, D2, D3, D4, D5, E, and F for a diagnosis of PTSD.  The Board acknowledges that the record includes 2014 and 2016 VA examination records and a 2013 Disability Benefits Questionnaire (DBQ) that report findings that the Veteran did not meet the full criteria for a diagnosis of PTSD, notably criteria C and D in 2016, criterion A in 2014, and criterion C in 2013.  However, the Board finds the September 2016 diagnosis is probative evidence of PTSD during the period of the claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the Board finds service connection is warranted for PTSD. 

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's psychiatric disability, diagnosed as anxiety disorder and PTSD, is evaluated under the General Rating Formula for Mental Disorders (Formula).  The Formula provides a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 
A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 reflects serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is indicative of mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful relationships.   

Analysis

In light of the decision above, the Board has considered the symptoms and impairment associated with the anxiety disorder and PTSD in determining whether a higher rating is warranted for the psychiatric disability.  

The record reflects the Veteran's endorsement of psychiatric symptoms including panic attacks, memory impairment, irritability, anger, intrusive memories, social withdrawal, and low frustration tolerance.  He has consistently denied hallucination and delusion.  He has worked throughout the period of the claim but has reported needing to take sick leave to manage his symptoms and to use relaxation techniques to manage his anxiety and frustration tolerance.  The records indicate that the Veteran runs a nonprofit and has a relationship with his family.  The Veteran worked fulltime until August 2016, and the records suggest increased symptoms associated with increased stress at work.  Specifically, records dated in 2008 indicate a period of increased symptoms from approximately February to May 2008 due to interpersonal conflict with a coworker.  The records also indicate that by 2014, the psychiatric symptoms resulted in increased occupational impairment due to angry outbursts and interpersonal conflicts, largely associated with increased stress at work.  The record indicates that the Veteran was demoted in approximately 2014 and restored to his position in 2016 after mediation.    

VA treatment records reveal clinical findings of normal memory, orientation, concentration, abstract ability, and speech and intact judgment.  He is noted to be coherent and relevant.  The records reveal GAF scores of 48 (March 2009), 50 (April 2006, February, May, August, and October 2008, and December 2013), 55 (April 2006 and July 2014), and 57 (November 2013).  The Veteran generally denies suicidal or homicidal ideation, though he reported passive thoughts about hurting a coworker in February 2008 and reported two to three episodes of suicidal ideation, most recently in approximately October 2006, in February 2008.  

A January 2007 VA examination record reveals the Veteran's history of sleep impairment.  He reported that he socialized with relatives.  Examination revealed normal orientation, speech, and thought content.  He denied hallucination, delusion, and homicidal ideation.  Memory was good.  The examiner assigned a GAF score of 65.  

A May 2008 VA examination record reveals the Veteran's history of symptoms including sleep impairment, passive suicidal ideation, and panic attacks two to three times per month.  He reported that he isolated himself.  He denied being "very irritable."  Examination revealed normal orientation and good memory and concentration.  Affect was appropriate, and speech was coherent and relevant.  The Veteran had good abstracting ability and judgment, and he denied homicidal ideation.  The examiner assigned a GAF of 45.  

A September 2009 medical statement reveals the determination that the Veteran's psychiatric disability was "severe and chronic" and that it was associated with impairment in social and work functioning.  The statement reports that the Veteran had a history of verbal altercations and episodes in which the Veteran was "close" to physical altercation.  The statement also reports that the Veteran had suicidal thoughts "at times," depressive symptoms that affect daily functioning, periods of neglect of hygiene, poor adaptation to stress, and no significant social relationships.  The statement reports a GAF score of 38.  

A December 2013 DBQ reveals a determination that the Veteran's psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner assigned a GAF score of 50.  The record indicates that the psychiatric disability resulted in symptoms of anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective relationships, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  

A March 2014 medical statement from a licensed professional counselor reports an endorsement of symptoms including impaired ability to function, suicidal ideation, and unexplained rage.  The record notes that the Veteran had been relieved of supervisory duties at work due to perceived angry outbursts.  The statement reports a GAF score of 47 and an assessment of severe impairment.  

An April 2014 VA examination record reveals a determination that the psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported a "good 'normal" relationship with his mother and siblings.  He denied serious romantic relationships.  He reported a good network of friends though there was "some distance" due to the Veteran's irritability.  The Veteran reported that he was working as a supervisor, which was stressful and overwhelming "at times."  He reported that he had lost his temper at work, which resulted in trouble with his supervisor.  He added that he had lost his temper at work multiple times and had gotten into verbal fights and that he had difficulty concentrating which impacted his ability to function.  The record reports that the Veteran's symptoms included depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, difficulty in establishing and maintaining relationships, and difficulty in adapting to stressful circumstances.  Examination revealed that the Veteran was nicely dressed and well-groomed.  He was "somewhat" defensive and became upset when he did not see the relevance of questions being asked.  Orientation and speech were normal, and thought processes were logical, sequential, and goal-oriented.  He denied suicidal ideation, homicidal ideation, delusions, or hallucination, and judgment and insight were fair.  The record reveals the examiner's determination that the Veteran was overendorsing how many symptoms he experienced and the severity of the symptoms.  The examiner noted that the Veteran did not exhibit physical reactions of fear or anxiety when talking about his claimed traumatic events and he was vague when describing his symptoms.  The examiner assigned a GAF score of 50.  

A July 2016 VA examination record reveals a determination that the psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The record notes that the Veteran has a relationship with his mother and brother.  He also reported a girlfriend of several years.  The record notes that the Veteran was working as a supervisor.  He reported work-related issues due to stress at work from April 2015 until he was transferred to a different area.  He reported that prior to the transfer, he felt angry and isolated.  However, he denied exploding and the examiner noted that the Veteran showed good judgment and received treatment during this period.  The record notes symptoms of depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, and difficulty in adapting to stressful circumstances.  Thought process was coherent and logical, and the Veteran denied suicidal or homicidal ideation, delusions, or hallucination.  Knowledge, insight, and judgment were good.  The Veteran emphasized job stress as a trigger of his symptoms.  The record notes that although the Veteran feared loss of control, he was able to maintain control.  The record adds that at times the Veteran is not in the mood to do certain things, but his mother is able to convince him to make improvements as needed.  The Veteran reported that he is able to enjoy various activities when not stressed.  

A September 2016 DBQ reports a determination that the psychiatric disability resulted in occupational and social impairment with deficiencies in most areas.  A GAF score of 50 was assigned.  The record indicates that the Veteran had a "few" friends, though he tried not to bother them.  He also reported keeping his distance from his family.  He was employed until August 2016, though he had ongoing issues with coworkers and superiors.  The examiner indicated that the Veteran was unable to function in an occupational setting.  

The Board finds a rating in excess of 70 percent is not warranted because the evidence does not demonstrate social and occupational impairment that more nearly approximates total than deficiencies in most areas during this period.  The records contain no findings of total social or occupational impairment due to the psychiatric disability, and the assigned GAF scores are predominantly 50 and above, which suggests the presence of less than total impairment.  The Board acknowledges that the record includes the assignment of a GAF score of 38 in September 2009.  As detailed below, however, the assigned GAF score is not consistent with the clinical findings or other histories provided by the Veteran.  As such, the Board finds it is not probative evidence of near-total impairment.   

The reported symptoms and associated impairment do not more nearly approximate the disability picture contemplated by a 100 percent rating.  Clinical evaluation consistently revealed intact orientation, attention, and concentration, and goal-directed and coherent speech, and the Veteran has maintained contact with reality.  Memory is generally intact; at worst there is evidence of mild impairment.  The record indicates that he has lived alone throughout the period of the claim, and he maintained a fulltime job until August 2016.  He has maintained a relationship with his mother and sibling and a girlfriend, and the record indicates that he is active in the management of a nonprofit.  There is no indication of total social isolation, and although he has been shown to have verbal outbursts and episodes of suicidal ideation, he has never posed a risk to himself or others.  Specifically, the Board notes that the Veteran has consistently reported that he has not lost physical control while angry.  He has been able to provide his own history during the examinations and other medical treatment, and he is able to manage his own care and daily living.  Although the Veteran has functional impairment, there is no evidence of total impairment as contemplated by the higher rating.  

The Board has considered whether the Veteran's psychiatric disability should be considered on an extraschedular basis.  The language of 38 C.F.R. § 3.321 (b)(1) provides a three-part test for determining whether a Veteran is entitled to an extraschedular rating, specifically: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the rating criteria contemplate the Veteran's disability, productive of the symptoms discussed above; symptoms specifically contemplated in the rating criteria.  Again, symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, the threshold element of the three-part test under Thun, pursuant to 38 C.F.R. § 3.321 (b)(1), has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted. 

The Board has also considered whether a total rating was warranted based on the psychiatric disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The September 2016 DBQ indicates that the Veteran stopped working in August 2016 and reports that the Vetearn was unable to "function in an occupational setting" due to the psychiatric disability.  Therefore, the Board finds the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected psychiatric disability is a component of the claim for an increased rating.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).  A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).

The Board finds the evidence does not suggest that the psychiatric disability rendered the Veteran unable to obtain or maintain substantially gainful employment.  Although the service-connected disability caused significant effects on occupational functioning, economic inadaptability is taken into account in the evaluation assigned, and the evidence of record does not suggest that the Veteran was incapable of performing any substantially gainful employment due to the service-connected psychiatric disability.  In this regard, the Board notes that although the record demonstrates that the psychiatric disability significantly affected the Veteran's ability to perform his fulltime employment prior to August 2016 and possibly prevented him from performing that employment as of August 2016, the preponderance of the evidence indicates that the psychiatric disability would not prevent the Veteran from working in a different occupation.  Specifically, the Board notes that the record documents the Veteran's histories of running a nonprofit.  There is no indication that he has stopped performing those duties due to his psychiatric disability, and the Board finds the Veteran's ability to manage this position indicates that he is not "unemployable" as contemplated by VA regulation.  

The Board acknowledges that the September 2016 DBQ reports that the Veteran was unable to work in an "occupational setting."  The examiner does not provide a rationale for the determination or define the term "occupational setting," however, and the Board finds the opinion is limited to the Veteran's ability to work in an occupational setting similar to his previous occupational setting.  Overall, the record indicates that the Veteran is able to function independently, and there is no indication that he would be unable to work in a position that required less interpersonal interaction or less stress.  In this regard, the Board reiterates that the Veteran has reported running a nonprofit.  Thus, after consideration of the disability on appeal, a higher rating is not warranted based on unemployability.  


ORDER

Service connection for PTSD is granted.  

A total rating for a psychiatric disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


